United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2717
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Juan Juarez-Colmenero

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 10, 2021
                              Filed: June 25, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.

        Juan Juarez-Colmenero pleaded guilty to being an illegal alien in possession
of a firearm, 18 U.S.C. §§ 922(g)(5) and 924(a)(2), and was sentenced to 84 months
in prison. He appeals, arguing the district court1 imposed a substantively
unreasonable sentence. We affirm.

        Juarez-Colmenero was arrested after police discovered drugs, drug
paraphernalia, and two guns in his car. One of those guns had a defaced serial
number and a magazine that could hold 16 rounds. He pleaded guilty to being an
illegal alien in possession of a firearm, and the U.S. Probation Office assessed him
a total offense level of 25, yielding an advisory Guidelines range of 84 to 105 months.
The district court sentenced him to 84 months in prison.

       Juarez-Colmenero argues that the district court committed a clear error of
judgment in weighing the 18 U.S.C. § 3553(a) factors and imposing a bottom-of-the-
Guidelines sentence. He says the district court should have varied downward because
his offense was non-violent, he had not previously served time in prison, and his 16-
round magazine put him just over the threshold for an enhancement under
§ 2K2.1(a)(4)(B)(I). He also argues the advisory Guidelines range is better suited to
those with histories of violent felonies, which he does not have. Finally, he says there
is no need to protect the public because he promised not to illegally reenter the United
States.

      We review sentences first for procedural error and, finding no error, for
substantive unreasonableness under “a deferential abuse-of-discretion standard.”
Gall v. United States, 552 U.S. 38, 41, 51 (2007). Juarez-Colmenero does not argue
procedural error, so we will only address substantive unreasonableness. We presume
Juarez-Colmenero’s within-Guidelines sentence was reasonable. See United States
v. Harris, 964 F.3d 718, 725 (8th Cir. 2020).



      1
      The Honorable Roseann Ketchmark, United States District Judge for the
Western District of Missouri.

                                          -2-
       We find no clear error of judgment in the district court’s weighing of the
§ 3553(a) factors. See United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009)
(en banc). The record reflects that the district court considered all of the factors and
responded to each of Juarez-Colmenero’s arguments, even acknowledging that he
persuaded the court to impose a bottom-of-the-Guidelines sentence. “The mere fact
that the court could have weighed the sentencing factors differently does not amount
to an abuse of discretion.” United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016).
The district court did not abuse its discretion.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-